                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


ANI MINASSIAN MIBRANIAN,

        Plaintiff,

       V.


MICHAEL KALMN, BNY MELLON,                         Civ. No. 19-14477 (KM) (ESK)
GINA F. McGUIRE, KEVIN WILSON,
JASHUA MEEt), CHAD MORRISON,                                   OPINION
DONA BOSCARINO, ELMHURST
HOSPITAL, CAR! PEPKIN, MEIZEN
BACHER, PRUDENTIAL GROUP
INSURANCE, MS. MENOY, PAT
THANESNANT, DOMINICK CONTI,
JENNIFER HAY, ALLSTATE, SOCIAL
SECURITY OFFICE,

       Defendants.


KEVIN MCNULTY, U.S.D.J.:
       Pro se plaintiff Ani Minassian Mihranian brings this lawsuit against a
bevy of individuals and entities connected in some manner to a car accident in
which she was injured. That accident is alleged to have occurred some 37 years
ago, in 1982. Before the Court are the motions to dismiss, pursuant to Fed. R.
Civ. P. 12(b)(6), of the following defendants: Michael Kalkin (DE 6); The Bank of
New York Mellon, Kevin Wilson, and Gina McGuire (DE 11); Pat Thanesnant
(DE 25); Prudential Insurance Company of America (DE 27);’ Dominick Conti,




       Prudential also seeks a pre-suit filing injunction, arguing that MU-iranian has
demonstrated a clear pattern of abusing the litigation process by filing vexatious and
frivolous complaints and that she will continue to file papers regarding the same
claims. (DE 27-1 at 8). Because I would confine any such relief to actions filed in this
court, because there has been only one such action filed here, and because such
orders present difficulties in administration, I will within my discretion deny such
injunctive relief at this point.
(DE 31); and Joshua Meed, Chad Morrison, and Dona Boscarino (DE 33). Also
before the Court is Mihranian’s motion to appoint pro bono counsel. (DE 4).
             For the following reasons, the motions to dismiss are GRANTED. Ms.
Mihranian’s motion to appoint pro bono counsel is DENIED.
    I.       BACKGROUND
             A. Facts2
             On April 3, 1982, Mihranian was in a car accident that involved an MTA
bus on Steinway Street in Astoria, New York. (Compl. 4). There is no record of
the accident, but at some point soon after, Mihranian was admitted to
Elmhurst Hospital, where doctors noticed that she had suffered broken ribs, a
broken ankle, a broken nose, eye injury, and cuts. (Compl. 4). At Elmhurst, she
received unnecessary surgery that caused her further permanent injury.
(Compi. 4). She spent two weeks in inpatient care and one year in outpatient
care. (Compl. at 5).
             After the accident, Allstate, the DMV, BNY Mellon, and the Social
Security Office prevented her from “making a claim” for her injuries. (Compl. 5).
In 2016, she discovered that “they” had “claimed” her accident and taken the
“injury money.” (Compl. 5). Each defendant refused to provide her any
information about her claims. (Compl. 5). The defendants also hacked her
phone, posed as attorneys so that they could turn down her case, bribed
“complaint centers,” and sent her threatening letters. (Compi. 5).
             B. The Defendants
             The following individuals and entities are defendants in this lawsuit:
         •   Allstate: Mirhanian’s auto insurance provider;
         •   Michael Kalkin: an insurance agent then employed by Allstate;
         •   Joshua Meed (improperly pled as “Jashua Meed”), Chad Morrison, Dona
             Boscarino: Allstate claims handlers;



2      For purposes of this motion, the facts alleged in the complaint, not yet tested by
any fact finder, are assumed to be true. Docket entries will be cited as “DE j’ and the
complaint will be cited as “Compl.”

                                               2
   •   Pat Thanesnant: Allstate’s outside counsel, who in 2018 represented
       Allstate in one of Mihranian’s earlier lawsuits against it;
   •   The Bank of New York Mellon (“BNY Mellon”): Mihranian’s employer at
       the time of the accident;
   •   Gina McGuire and Kevin Wilson: BNY Mellon’s outside counsel and a
       BNY Mellon paralegal, respectively;
   •   Prudential Insurance Company of America (improperly pled as
       “Prudential Group Insurance”): BNY Mellon’s employee-benefits
       underwriter
   •   Elmhurst Hospital: the hospital that treated Mihranian after the
       accident;
   •   Can Pepkin and Meizen Bacher: an Elmhurst lawyer and physician,
       respectively;
   •   the Social Security Office;
   •   “Ms. Menoy”: an officer in the Hackensack Social Security office;
   •   Dominick Conti: the current manager of the New York City Transit
       Authority’s claims processing division; and
   •   Jennifer Hay: an individual whose identity and connection to the dispute
       are unclear.3
       C. Procedural History
       In July 2017, Mihranian filed a substantially similar lawsuit against BNY
Mellon in New York City Civil Court. (DE 11-2). In April 2018, that court
dismissed her claims as time-barred. (DE 11-2).
       In March 2018, Mihranian filed a lawsuit against Allstate in New York
Supreme Court. (DE 11-2). In November 2018, that court dismissed the action,
also finding that the claims were time-barred. (DE 11-2).



        Elmhurst, Can Pepkin, Meizen Bacher, Jennifer Hay, and the Social Security
Office have neither answered the complaint nor moved to dismiss. I note that several
defendants state that they were not properly served and only learned of the lawsuit
fortuitously. (See DE 25-2 & 46.)

                                          3
      In March 2018, Mihranian filed in New York Supreme Court yet another
substantially similar lawsuit against BNY Mellon and Prudential. (DE 11-2). In
September 2018, that court again dismissed the lawsuit, finding the claims
barred by collateral estoppel, the statute of limitations, and deficient pleading.
(DE 11-2).
      In a recent letter, Ms. Mihranian refers to a New Jersey state court
lawsuit, UNN-L-3789-19, apparently based on similar facts. (DE 58)
      Mihranian filed this lawsuit on June 28, 2019. (DE 1). Several weeks
later, she filed what she calls an “Addition” which adds some color to the
complaint but does not substantively amend her earlier pleadings. (DE 18).
Mihranian has also twice filed handwritten addenda on copies of the certificate
of service. She has tailored those comments to the following defendants: Can
Pepkin, (DE 10); and Pat Thanesnant, Prudential, Ms. Menoy, BNY Mellon,
Elmhurst, Meizen Bacher, Can Pepkin, the Social Security Office, Michael
Kalkin, Joshua Meed, Dona Boscarino, Gina McGuire, and non-parties Adam
Moore, Raven Green, Michael McCanzi, and Michelle Vizzi,4 (DE 41). Finally,
Mihranian has written the Court numerous letters that generally restate her
allegations. (DE 29, 30, 32, 35, 36, 37, 38, 39, 40, 44, 46, 53, 57 & 58). These
supplementary filings generally do not add substance to the complaint, but
unlike the complaint, they allege that the lawsuit seeks more than $75,000 in
damages, the amount required to invoke federal jurisdiction under 28 U.S.C.
§ 1332. In the spirit of liberal interpretation of pro se pleadings, I will consider
that jurisdictional allegation.
      On November 27, 2019, Mihranian requested entry of default against
Elmhurst and the Social Security Office, but the requests were denied by the
clerk as improperly made. (DE 51 & 52). This case, originally assigned to the
Hon. John M. Vazquez, was reassigned to me on December 30, 2019. (DE 56)



4     Adam Moore, Raven Green, and Michael McCanzi (probably “Michael McKenzie”)
are possibly Allstate insurance claim handlers, and Michelle Vizzi is possibly a BNY
Mellon lawyer. (DE41 at 10—11).

                                          4
II.     DISCUSSION
      A. Subject Matter Jurisdiction
        Federal courts are courts of limited subject matter jurisdiction. “[F]ederal
courts have an ever-present obligation to satisf5r themselves of their subject
matter jurisdiction and decide the issue sua sponte        .   .   .“   Liberty Mut. Ins. Co.
v. Ward Trucking Co., 48 F.3d 742, 750 (3d Cir. 1995). Under Fed. I?. Civ. P.
12(h)(3), “if the court determines at any time that it lacks subject matter
jurisdiction, the court must dismiss the action.” That obligation is paramount
because subject matter jurisdiction “calls into question the very legitimacy of a
court’s adjudicatory authority.” Council Tree Commc’ns., Inc. u. FCC, 503 F.3d
284, 292 (3d Cir. 2007) (quoting Am. Canoe Ass’n a Murphy Farms, Inc., 326
F.3d 505, 515 (4th Cir. 2003)). Ultimately, I must dismiss a case if there is no
subject matter jurisdiction because “subject matter jurisdiction is non
waivable.” Nesbit v. Gears Unlimited, Inc., 347 F.3d 72, 76—77 (3d Cir. 2003).
         Subject matter jurisdiction exists in the federal courts on the basis of (1)
diversity of citizenship, 28 U.S.C.    §   1332, and (2) federal question jurisdiction,
28 U.S.C.    §   1331. Diversity exists when there is “complete diversity” of the
parties and the controversy’s value exceeds $75,000. 28 U.S.C.                   §    1332;
Strawbridge a Curtiss, 7 U.S. (3 Cranch) 267 (1806). If any plaintiff and any
defendant are citizens of the same state, diversity is broken and the action
must be dismissed, unless there is another basis for jurisdiction.
         Federal question jurisdiction exists for “all civil actions arising under the
Constitution, laws, or treaties of the United States.” 28 U.S.C.             §       1331. For a
claim to “arise under” the Constitution, federal law, or a treaty, “a right or
immunity created by the Constitution or laws of the United States must be an
element, and an essential one, of the plaintiffs’ cause of action.” Phillips
Petroleum Co. v. Texaco, Inc., 415 U.S. 125, 127 (1974) (citing Gully a First Nat’l
Bank in Meridian, 299 U.S. 109, 112 (1936)).




                                              5
      For this court to have jurisdiction to hear this case, then, there must be
either (1) diversity jurisdiction or (2) federal question jurisdiction. I will evaluate
each possibility in turn.
          1. Federal Question Jurisdiction
      To satisfy federal question jurisdiction, a complaint must assert at least
one claim that arises “under the Constitution, laws, or treaties of the United
States.” 28 U.S.C.   § 1331. This claim must assert a federal right or immunity
created by the Constitution, a federal law, or a treaty. Phillips Petroleum Co.,
415 U.S. at 127—28 (citing Gully, 299 U.S. at 112); Louisville & Nashville R.R.
Co. v. Mottley, 211 U.S. 149 (1908). Federal question jurisdiction exists when
“a well-pleaded complaint establishes either that federal law creates the cause
of action or that the plaintiffs right to relief necessarily depends on resolution
of a substantial question of federal law.” Franchise Tax Rd. of State of Cal. v.
Constr. Laborers Vacation TrustforS. Cal., 463 U.S. 1, 27—28 (1983).
       Here, Mihranian has not invoked federal question jurisdiction because
she has not identified any federal statute, rule, regulation, or case as the basis
for her lawsuit. Nor can I infer or discern any such federal claim. The broadest
reading of her complaint suggests that she is alluding to a common-law fraud
claim, which is governed by state law. For these reasons, Mihranian has not
invoked this Court’s federal-question jurisdiction.
          2. Diversity Jurisdiction
      The Constitution provides, in Article III, section 2, that “[tihe judicial
Power [of the United States] shall extend      .   .   .   to Controversies   .   .   .   between
Citizens of different States.” Congress has authorized federal courts to exercise
jurisdiction based on diversity of citizenship since the Judiciary Act of 1789.
Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996). In Strawbridge u. Cuthss, the
Supreme Court construed the original Judiciary’s Act’s diversity provision to
require complete diversity of citizenship. 7 U.S. (3 Cranch) at 267. This
interpretation has persisted. The current diversity of citizenship statute
permits federal district court jurisdiction in suits for more than $75,000



                                           6
“between   .   .   .   citizens of different states.” 28 U.S.C.   § 1332(a). This applies “only
to cases in which the citizenship of each plaintiff is diverse from the citizenship
of each defendant.” Lewis, 519 U.S. at 68.
      Mirhanian’s complaint does not allege an amount in controversy. Later
filings do claim damages in excess of $75,000, and I will assume arguendo that
this is so. The complaint falls short nonetheless, because it does not allege that
the parties are completely diverse. Nor do the circumstances suggest that this
is a mere technical pleading deficiency. Plaintiff notes that she lives in New
Jersey, and her complaint suggests that at least two defendants— Ms. Menoy
of the Social Security Administration and “Whoever is Handling My SSD
Case”—are also New Jersey residents. Diversity jurisdiction, then, is neither
pled nor suggested by the facts that are pled.
      Subject matter jurisdiction appears to be lacking. Because it is
conceivable that this flaw might be cured by amendment, I will, in the interest
of efficiency, consider other, alternative grounds for dismissal
      B. Personal Jurisdiction
      A plaintiff bears the burden of establishing sufficient facts to show that
personal jurisdiction exists. Marten v. Godwin, 499 F.3d 290, 295—96 (3d Cir.
2001). While a court must accept the plaintiffs allegations as true and
construe disputed facts in favor of the plaintiff, Pinker u. Roche Holdings, Ltd.,
292 F.3d 361, 368 (3d Cir. 2002), it must still examine any evidence presented
with regard to disputed factual allegations, see, e.g., Eurofins Phanna US
Holdings v. BioAlliance Phanna SA, 623 F.3d 147, 155—56 (3d Cir. 2010)
(examining the evidence supporting the plaintiffs allegations); Patterson v. FBI,
893 F.2d 595           ,   603—04 (3d Cir. 1990) (“Rule 12(b)(2) motion, such as the
motion made by the defendants here, is inherently a matter which requires
resolution of factual issues outside the pleadings, i.e. whether in personam
jurisdiction actually lies. Once the defense has been raised, then the plaintiff
must sustain its burden of proof in establishing jurisdictional facts through




                                                  7
sworn affidavits or other competent evidence.”) (quoting Time Share Vacation
Club   p.   Ati Resorts, Ltd., 735 F.2d 61, 66 n.y (3d Cir. 1984)).
        The plaintiff “need only establish a prima facie case of personal
jurisdiction.” Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 97 (3d Cir. 2004).
Nevertheless, a plaintiff may not “rely on the bare pleadings alone” in order to
withstand a motion to dismiss for lack of personal jurisdiction. “Once the
motion is made, plaintiff must respond with actual proofs, not mere
allegations.” Patterson, 893 F.2d at 604 (internal citations omitted); Time Share
Vacation Club, 735 F.2d at 66 n.9.
        To assess whether it has personal jurisdiction over a defendant, a district
court will undertake a two-step inquiry. IMO Indus., Inc. v. Kieked, AG, 155
F.3d 254, 259 (3d Cir. 1998). First, the court is required to use the relevant
state’s long-arm statute to see whether it permits the exercise of personal
jurisdiction. Id.; Fed. R. Civ. P. 4(k). “Second, the court must apply the
principles of due process” under the federal Constitution. WorldScape, Inc. v.
Sails Capital MgmL, No. 10-4207, 2011 U.S. Dist. LEXIS 86643, 2011 WL
3444218 (D.N.J. Aug. 5, 2011) (citing IMOIndus., 155 F.3d at 259).
      In New Jersey, the first step collapses into the second because “New
Jersey’s long-arm statute provides for jurisdiction coextensive with the due
process requirements of the United States Constitution.” Miller Yacht Sales,
384 F.3d at 96 (citing N.J. Ct. 1?. 4:4-4(c)). Accordingly, personal jurisdiction
over a non-resident defendant is proper in this Court if the defendant has
“certain minimum contacts with [New Jersey] such that the maintenance of the
suit does not offend traditional notions of fair play and substantial justice.”
Provident Nat’l Bank      i.’.   CaL Fed. Say. & Loan Ass’n, 819 F.2d 434, 437 (3d Cir.
1987) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).
     A district court may hear a case involving a non-resident defendant if it
possesses either of two kinds of personal jurisdiction: general or specific. See
Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 4 14—15 & n.9
(1984). A court may exercise general jurisdiction when a defendant has



                                                8
“continuous and systematic contacts” with the forum state. Id. at 415 n.9. The
defendant’s “contacts need not relate to the subject matter of the litigation,”
Ameripay, LLC u. Ameripay Payroll, Ltd., 334 F.Supp.2d 629, 633 (D.N.J. 2004),
but must rise to “a very high threshold of business activity.”’ Id. at 633 (quoting
Compagnie des Batthtes de Guinea v. Ins. Co. of N. Am., 651 F.2d 877, 891 (3d
Cir. 1981)). The facts required to establish sufficient contacts for general
jurisdiction must be extensive and persuasive. Reliance Steel Prods. Co. u.
Watson, Ess, Marshall & Enggas, 675 F.2d 587, 589 (3d Cir. 1982). In other
words, the plaintiff must demonstrate “significantly more than minimum
contacts.” Provident Nat’l Bank, 819 F.2d at 437.
      In contrast to general jurisdiction, specific jurisdiction relies on the
defendant’s forum-related activities that give rise to the plaintiffs claims. See
Helicopteros, 466 U.S. at 4 13—14. Establishing specific jurisdiction requires a
three-part inquiry: (1) whether the defendant purposefully directed its activities
at the forum; (2) whether the litigation arises out of or relates to at least one of
the contacts; and (3) whether the exercise of jurisdiction otherwise comports
with traditional notions of fair play and substantial justice. O’Connor v. Sandy
Lane Hotel Co., Ltd., 496 F.3d 312, 317 (3d Cir. 2007). The defendant need not
be physically located in the state while committing the alleged acts. Burger King
Corp. v. Rudzewicz, 471 U.S. 462, 476 (1985). Nor is specific jurisdiction
defeated merely because the bulk of harm occurred outside the forum. Keeton
a Hustler Magazine, Inc., 465 U.S. 770, 780 (1984). A single act may satisfy the
minimum contacts test if it creates a substantial connection with the forum.
Burger King, 471 U.S. at 476 n.18.
      Here, the event at issue is a car accident that occurred in New York.
Moreover, many of the defendants are New York residents. Of the several
individual moving defendants, only Meed, Morrison, Boscarino, (DE 33-1),
Kalkin, (DE 6-1), and Thanesnant, (DE 25-2), raised personal jurisdiction as a




                                         9
bar to Mihranian’s lawsuit.5 Each noted that he or she is a resident of New
York and is employed by a New York entity. Each also pointed out that
Mihranian has not alleged that they regularly do business in or have regular
contact with New Jersey. On these facts, they rightly conclude that they are not
subject this Court’s general jurisdiction. Meed, Morrison, Boscarino, Kalkin,
and Thanesnant also observe that the car accident took place in New York and
that Mihranian’s ensuing disputes concerned their New York-based employers.
Accordingly, Mihranian has also failed to allege that Meed, Morrison,
Boscarino, Kalkin, and Thanesnant are subject to this Court’s specific
jurisdiction.
         C. Failure to State a Claim
            1. Applicable Standard
         Rule 12(b)(6) provides for the dismissal of a complaint, in whole or in
part, if it fails to state a claim upon which relief can be granted. See Fed. R.
Civ. P. l2(b)(6). The defendant, as the moving party, bears the burden of
showing that no claim has been stated. Animal ScL Prods., Inc v. China
Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011). For the purposes of a
motion to dismiss, the facts alleged in the complaint are accepted as true and
all reasonable inferences are drawn in favor of the plaintiff. N.J. Carpenters &
the Trs. Thereof a Tishman Const. Corp. of N.J., 760 F.Sd 297, 302 (3d Cir.
2014).
         Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiffs obligation to
provide the ‘grounds’ of his ‘entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Atl. Corp. a Twombly, 550 U.S. 544, 555 (2007). Thus, the
complaint’s factual allegations must be sufficient to raise a plaintiffs right to


       Conti in passing mentions personal jurisdiction but did not brief the issue. (DE
31-12 at 1 & 11). In any event, Conti, an employee of the New York City Transit
Authority, provides numerous other grounds for dismissal. Although the complaint’s
lack of specificity impairs analysis, it may be that venue is improper as well.

                                           10
relief above a speculative level, so that a claim is “plausible on its face.” Id. at
570; see also W. Run Student Hous. Assocs., LLC v. Huntington Nat. Bank, 712
F.3d 165, 169 (3d Cir. 2013). That facial-plausibility standard is met “when the
plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (citing Tthombly, 550 U.S. at 556). While “[tjhe
plausibility standard is not akin to a ‘probability requirement’.    .   .   it asks for
more than a sheer possibility.” Iqbal, 556 U.S. at 678.
      However, a plaintiff alleging fraud or mistake must meet a heightened
pleading standard under Fed. I?. Civ. p. 9(b). Under Rule 9(b), “[i}n alleging
fraud or mistake, a party must state with particularity the circumstances
constituting fraud or mistake.” Fed. R. Civ. P. 9(b) (emphasis added). As the
Third Circuit has explained, “[a] plaintiff alleging fraud must therefore support
its allegations with all of the essential factual background that would
accompany the first paragraph of any newspaper story—that is, the who, what,
when, where[,] and how of the events at issue.” US. ex rd. Moore & Co., P.A. v.
Majestic Blue Fisheries, LLC, 812 F.3d 294, 307 (3d Cir. 2016) (citing In re
Rockefeller Ctr. Props., Inc. Securities Litig., 311 F.3d 198, 217 (3d Cir. 2002))
(citation and quotation marks omitted). In other words, a plaintiff may satisfy
this requirement by pleading “the date, time[,J and place” of the alleged fraud or
deception, or by “otherwise inject[ing] precision or some measure of
substantiation” into the allegation. Frederico v. Home Depot, 507 F.3d 188, 200
(3d Cir. 2007) (citing Lum v. Bank of Arm, 361 F.3d 217, 224 (3d Cir. 2004)).
      The heightened specificity required by Rule 9(b) extends to the pleading
of all claims that “sound in fraud.” See Qiercyk v. Nat’l Union Fire Ins. Co. of
Pittsburgh, No. 13-6272, 2015 U.S. Dist. LEXIS 162628, 2015 WL 7871165 at
*2 (D.N.J. Dec. 4, 2015); M7adenou a Wegmans Food Markets, Inc., 124 F.
Supp. 3d 360, 372 (D.N.J. 2015).
       Where, as here, the plaintiff is proceeding pro se, the complaint is “to be
liberally construed,” and, “however inartfully pleaded, must be held to less



                                          11
stringent standards than formal pleadings drafted by lawyers.” Erickson v.
Pardus, 551 U.S. 89, 93—94 (2007). Nevertheless, “pro se litigants still must
allege sufficient facts in their complaints to support a claim.” Math u. Crown
Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013). “While a litigant’s pro se
status requires a court to construe the allegations in the complaint liberally, a
litigant is not absolved from complying with Twombly and the federal pleading
requirements merely because s/he proceeds pro se.” Thakar v. Tan, 372 F.
App’x 325, 328 (3d Cir. 2010) (citation omitted).
      The Third Circuit has liberally permitted pleading amendments to ensure
that “a particular claim   will   be decided on the merits rather than on
technicalities.” Dole u. Arco Chem. Co., 921 F.2d 484, 487 (3d Cir. 1990).
Indeed, where a complaint is dismissed on Rule 12(b)(6) grounds, “a District
Court must permit a curative amendment, unless an amendment would be
inequitable or futile.” Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004)
(emphasis added); accord Phillips a Cty. of Allegheny, 515 F.3d 224, 236 (3d
Cir. 2008) (citing Qrayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir.
2002) (citing Shane a Fauver, 213 F.3d 113, 116 (3d Cir. 2000)).
         2. Analysis
      Here, the underlying event alleged in the complaint is a 1982 car
accident and a subsequent, vaguely described, denial of benefits. However,
Mihranian fails to allege any coherent claims against any defendant with
respect to those events. In particular, as it concerns several individual
defendants, the complaint contains neither an allegation of wrongdoing nor any
mention at all. Those individuals appear to have been named solely because
they were employed by the entities Mihranian was already suing.6
      In the complaint, Mihranian does not cite any statutes, common law
doctrines, or facts that give rise to a legal claim, Instead, she vaguely alleges



6       Specifically, McGuire served as outside counsel for BNY Mellon, Wilson was a
paralegal employed by BNY Mellon, and Thanesnant defended Allstate in Mihranian’s
earlier lawsuit against it.

                                            12
that she was denied “injuries money” in connection with a car accident that
occurred thirty-seven years ago and that she learned in 2016 that unidentified
persons, in some unidentified manner, stole her identity and claimed her
“injuries money” without her knowledge. She does not state who awarded such
monies, which defendants allegedly diverted them, or how, when, or where this
was accomplished. Nor does she identify how she belatedly learned of the
defendants’ wrongdoing. In short, Mihranian has not factually stated any such
claim.7
      In the alternative, I consider the argument that the complaint engages in
impermissible group pleading in violation of Fed. I?. Civ. P. 8. Mihranian’s
filings contain the kind of group pleading that has led courts in this district to
dismiss complaints in the past. This type of pleading fails to satisfy Rule 8
“because it does not place Defendants on notice of the claims against each of
them.” Sheeran a Blyth Shipholding S.A., 2015 U.S. Dist. LEXIS 168019, 2015
WL 9048979 at *3 (D.N.J. Dec. 16, 2015) (citing Ingris i’. Borough of Caldwell,
2015 U.S. Dist. LEXIS 74255, 2015 WL 3613499 at *5 (D.N.J. June 9, 2015)
(“[T]o the extent Plaintiff seeks to lump several defendants together without
setting forth what each particular defendant is alleged to have done, he has
engaged in impermissibly vague group pleading.”); Shaw v. Hous. Auth. of
Camden, 2012 U.S. Dist. LEXIS 112655, 2012 WL 3283402 at *2 (D.N.J. Aug.
10, 2012) (dismissing complaint because it failed to contain allegations
showing how each defendant was liable and noting that “[eJven under the most
liberal notice pleading requirements of Rule 8(a), a plaintiff must differentiate
between defendants.”)). Indeed, Mihranian has not differentiated between
defendants; the complaint does not indicate which particular defendant she
associates with the many bad acts she alleges they collectively committed.




       In addition to not stating a claim generally, insofar as the complaint seeks to
allege fraud, the pleadings have not satisfied the more rigorous standards imposed by
Fed. R. Civ. P. 9(b).

                                          13
Because of this deficiency, the complaint also fails on the grounds of
impermissible group pleading.
      D. Res Judicata (Claim Preclusion) and Collateral Estoppel
         (Issue Preclusion)
      Defendants assert that the current complaint must be dismissed on
grounds of res judicata (claim preclusion) and collateral estoppel (issue
preclusion) 8      is true, of course, that claim and issue preclusion are
affirmative defenses, but they may be raised on a motion to dismiss in an
appropriate case:
      The defense of claim preclusion, however, may be raised and
      adjudicated on a motion to dismiss and the court can take notice
      of all facts necessary for the decision. f. Connelly Found. v. Sch.
      Dist. of Haverford Twp., 461 F.2d 495, 496 (3d Cir.1972) (res
      judicata may be raised in motion to dismiss prior to answer).
      Specifically, a court may take judicial notice of the record from a
      previous court proceeding between the parties. See Oneida Motor
      Freight, Inc. i’. United Jersey Bank, 848 F.2d 414, 416 n. 3 (3d
      Cir. 1988).

Toscano v. Conn. Gen. Ljfe Ins. Co., 288 F. App5c. 36, 38 (3d Cir. 2008).
      “(Tjhe binding effect of a judgment is determined by the law of the
jurisdiction that rendered it.” Chdn u. Thrix, Inc., No. 06-6226, 2007 WL
 1544209 at *4 (D.N.J. May 29, 2007) (quoting Restatement (Second) of Conflict
of Laws   §   95, cmt. e (1971); Untracht v. W. Jersey Health Sys., 803 F. Supp.
978, 982 (D.N.J. 1992), affd, 998 F.2d 1006 (3d Cir. 1993) (recognizing that “a
federal court must give to a state court judgment the ‘same preclusive effect as
would be given that judgment under the law of the State in which the judgment
was rendered”’ (quoting Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S.
75, 81 (1984)). Thus, this Court applies New York law to determine whether res
judicata (claim preclusion) and collateral estoppel (issue preclusion) bar Ms.
Mirhanian’s claims.

8      Confusingly, the term “res judicata” is sometimes used to refer to the preclusion
doctrines collectively. I here use it in its narrower sense as a synonym for claim
preclusion.

                                           14
       In 2017 and 2018, Mihranian filed at least three lawsuits in connection
with the same car accident that is at issue here, against the following
defendants:
   •   BNY Mellon, in New York City Civil Court, which was dismissed as time-
       barred;
   •   Allstate, in New York Supreme Court, which was also dismissed as time-
       barred; and
   •   BNY Mellon and Prudential, also in New York Supreme Court, which was
       dismissed on collateral-estoppel, statute-of-limitations, and deficient-
       pleading grounds.
All of those judgments are final.
       Under the doctrine of res judicata, or claim preclusion, when “claims
asserted in the instant complaint duplicate [the claims] asserted by the present
plaintiff and [were] dismissed in a now concluded prior action between the
same parties, the presently asserted claims are barred    .   .   .   .“   Rubens v. Tintle,
683 N.Y.S.2d 854, 854 (N.Y. App. Div. 1st Dep’t 1999). In determining whether
prior claims “duplicate” current ones, courts apply a “transactional approach,”
whereby “a set of facts will be deemed a single ‘transaction’ for res judicata
purposes if the facts are closely related in time, space, motivation, or origin,
such that treating them as a unit would be convenient for trial and would
conform to the parties’ expectations.” Sthwartzreich v. E.P.C. Carting Co., 246
A.D.2d 439, 441 (N.Y. App. Div. 1st Dep’t 1998).
       BNY Mellon and Prudential, both defendants in Mihranian’s prior
lawsuits, argue that the present claims are barred by res judicata. (DE 11-1 &
27-1). I agree. Mihranian’s claims arise from the same factual transactions—
the 1982 car accident and the subsequent denial of benefits—as her earlier
lawsuits. Those lawsuits went to judgment, extinguishing all claims arising
from those events that were or could have been asserted against those parties.
Res judicata bars such claims against BNY Mellon and Prudential.




                                         15
      The related doctrine of collateral estoppel, or issue preclusion, “bars the
relitigation of ‘an issue of fact or law actually litigated and resolved in a valid
court determination essential to the prior judgment.’” Paramount Pictures Corp.
u. Allianz Risk TransferAG, 31 N.Y.3d 64, 72 (2018) (citation omitted).
Collateral estoppel applies when the following two elements are satisfied: (1)
“the issue in the second action [is] identical to an issue which was raised,
necessarily decided and material in the first action”; and (2) “the party to be
precluded must have had a full and fair opportunity to litigate the issue in the
earlier action.” Kim v. Goldberg, Wepdn, Finkel, Goldstein, LLP, 120 A.D.3d 18,
23 (N.Y. App. Div. 1st Dep’t 2014). By contrast with resjudicata, “only the
party sought to be collaterally estopped must have been a party to the action
when the prior determination was made.” 3 E. 54th St. New York, LLC u.
Patriarch PartnersAgency Sen’s. LLC, 110 A.D.3d 516, 516-17 (N.Y. App. Div.
1st Dept 2013). Collateral estoppel, then, would apply as against Mihranian,
the party sought to be estopped, irrespective of whether the defendants in the
earlier actions duplicate those she now sues.
       Mihranian is collaterally estopped from relitigating those earlier-decided
issues against all defendants here, because the issues were raised and
necessarily decided in the earlier actions, and she had a fair opportunity to
litigate them. See Kim, 120 A.D.3d at 23. Such issues include those courts’
determinations that the claims were barred by collateral estoppel (in relation to
still-earlier actions), and that they were time-barred under the applicable
statutes of limitations. (The statute of limitations is further discussed in
Section lI.E, immediately following.)
       In short, Mihranian’s claims and issues are essentially identical to those
she litigated and lost in prior actions in New York. This action is little more
than an attempt to reassert them in a New Jersey forum. The complaint is
barred by res judicata and collateral estoppel.




                                          16
      E. Statute of Limitations
      Defendants assert that claims arising from this 1982 accident are barred
by the statute of limitations. Where the necessary’ facts can be gleaned from the
complaint and other matters properly considered on a motion to dismiss, a
court may consider a statute of limitations defense on a Rule 12(b)(6) motion.
See Wisniewski u. Fisher, 857 F.3d 152, 157 (3d Cir. 2017).
      New York law governs the statute of limitations in this case, because New
York has the “most significant relationship” to this dispute. See McCarrell v.
Hoffmann-La Roche, Inc., 227 N.J. 569, 574 (2017) (court should apply law of
the state with the “most significant relationship to important issues in the
case”); see also Klaxon z’. Stentor, 313 U.S. 487, 496 (1941) (federal courts
sitting in diversity apply the choice-of-law rules of the forum state).
Mirhanian’s car accident occurred in New York and the claims arise out of
benefits supposedly owed to her by her New York-based employer. Moreover,
most of the defendants are New York residents or entities, some of whom have
no connection to New Jersey at all. On the other hand, Mihranian has not
alleged that New Jersey has any connection to this dispute—apart from her
current residence here (Mihranian acknowledges that she lived in New York at
the time of the accident). Accordingly, New York has the most significant
relationship to the dispute, and therefore New York law will govern.
      Mihranian alleges that the accident occurred on April 3, 1982 and that
she was the victim of substandard care and denials of rightful compensation in
the period thereafter. Under New York law, negligence claims are governed by a
three-year statute of limitations. CPLR     §    214. Breach of contract claims are
governed by a six-year statute of limitations. CPU?        §   2 13(2). The same time
limit applies to statutory claims for unpaid benefits under New York labor law.
N.Y. Lab. Law    §   198(3). Thus, these limitations periods all expired in the mid-
to-late 1980s.
      Ms. Mihranian also alleges, however, that it was not until 2016 that she
discovered certain defendants’ fraud in relation to the benefits she was owed.



                                            17
“A cause of action based upon fraud must be commenced within six years from
the time of the fraud, or within two years from the time the fraud was
discovered, or with reasonable diligence could have been discovered, whichever
is longer.” Coleman v. Wells Fargo & Co., 4 N.Y.S.3d 93, 94 (N.Y. App. Div. 2d
Dept 2015). Even under the tolling provision that provides for belated
discovery of a fraud, this action is barred because Mihranian did not file this
lawsuit until June 28, 2019—more than two years after the alleged discovery in
2016.
      F. Motion to Appoint Pro Bono Counsel
       Ms. Mihranian, who appears pro se, requests appointment of pro bono
counsel.
      Indigent persons raising civil rights claims have no absolute right to
counsel, and appointment of pro bmw counsel is discretionary with the Court.
See Parham a Johnson, 126 F.3d 454, 456-57 (3d Cir. 1997). As a threshold
matter, there must be some merit in fact or law to the claims the plaintiff is
attempting to assert. See Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993).’° For
the reasons expressed above, that threshold showing has not been made here.
The motion for appointment of pro bmw counsel is denied.




        I do not reach the issue of whether the circumstances surrounding nonpayment
of benefits in relation to a 1982 accident should have been discovered, with reasonable
diligence, sometime before 2016. As noted above, however, the complaint wholly fails
to allege the circumstances or nature of the fraudulent denial or diversion of benefits.
10     In determining whether to appoint counsel, a court considers the following: (1)
the plaintiffs ability to present his or her own case; (2) the complexity of the legal
issues; (3) the degree to which factual investigation will be necessary and the ability of
the plaintiff to pursue such investigation; (4) the amount a case is likely to turn on
credibility determinations; (5) whether the case will require the testimony of expert
witnesses; and (6) whether the plaintiff can attain and afford counsel on his own
behalf. See id. at 155-56, 157 n.5; see also Cuevas v. United States, 422 F. App’x 142,
144-45 (3d Cit 2011) (per curiam) (reiterating the Tabron factors).

                                            18
III.   CONCLUSION
       For the reasons set forth above, the defendants’ motions to dismiss are
GRANTED. Because amendment of the complaint would be futile, the Rule
12(b)(6) component of the dismissal is with prejudice. Because the grounds for
dismissal have blanket applicability, the dismissal is deemed to apply to non-
appearing defendants (see n.3, supra) as well. Ms. Mihranian’s motion to
appoint pro bono counsel is DENIED.
       A separate order will issue.
Dated: January 15, 2020




                                             H n. Kevin Mc ulty
                                             United States District Judge




                                        19
